Citation Nr: 0212858	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  02-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has post-traumatic stress disorder as a result of in-
service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA 

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The RO considered the 
veteran's claim under the VCAA as indicated by the January 
2002 Statement of the Case (SOC).  The RO provided the 
veteran with adequate notice as to the evidence needed to 
substantiate his claim and the reason the claim was denied.  
The veteran received a copy of the August 2001 rating 
decision and the January 2002 SOC.  Previous efforts by the 
RO indicate that all relevant evidence has been associated 
with the claims file.  The RO obtained the veteran's service 
medical records and service personnel records.  The RO also 
obtained records from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) for verification of 
claimed stressors.  The veteran was afforded a VA examination 
in April 1999.  The veteran was also afforded a hearing 
before the undersigned Member in July 2002.  VA outpatient 
treatment records were obtained.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board concludes that the duty to notify and 
duty to assist have been satisfied, and the Board will 
proceed with appellate review.  

In the "May 2002 Substantive Appeal" (filing not necessary 
as veteran perfected an appeal to the Board in March 2002), 
the veteran requested a review of his claim by a Decision 
Review Officer (DRO).  The Board notes that a DRO already 
reviewed the veteran's claim in April 2002 (Supplemental 
Statement of the Case) as the result of a prior request the 
veteran made in his March 2002 Substantive Appeal.


Service Connection for PTSD 

The veteran seeks entitlement to service connection for PTSD.  
He has contended that he should be service-connected for PTSD 
because he currently has PTSD as a result of exposure to in-
service stressors, including exposure to wounded or dead 
soldiers and civilians, the death of a personal acquaintance, 
and exposure to enemy fire while stationed in Nha Trang of 
Vietnam.

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for post-traumatic 
stress disorder (PTSD).  For service connection to be awarded 
for PTSD, the record must show: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between diagnosed PTSD and the claimed in-service stressor; 
and (3) combat status or credible supporting evidence that 
the claimed in-service stressor actually occurred.  

Clinical psychologist Dr. J.D.C. diagnosed the veteran with 
PTSD in September 1998.  VA treatment records dated from 
March 1999 to May 2001 include a diagnosis of PTSD related to 
the veteran's experiences in Vietnam.  A VA Compensation and 
Pension examination was conducted in April 1999.  The 
examiner indicated that he had reviewed the veteran's claims 
file and PTSD was diagnosed.  The Agent Orange Registry of 
Examination report includes a diagnosis of PTSD. 

It is clear that elements (1) and (2) above have been met:  
the veteran has been diagnosed to have PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
Vietnam stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was a 
supply clerk, and that he was awarded the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal.  He was not awarded any medal or decoration which is 
indicative of combat status.  His service personnel records 
reveal that he was in Vietnam from June 18, 1967 to June 17, 
1968 and that he was assigned to the 8th Field Hospital from 
June 23, 1967 and Headquarters and Headquarters Detachment 
(HHD) 43rd Medical Group from July 5, 1967 to June 7, 1968, 
during his tour in Vietnam.  These records do not indicate 
that he participated in combat operations.  The Board finds 
that combat status has not been established by the objective 
evidence of record. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

According to April 1999 and September 1999 reports from the 
USASCRUR, the extracts from the Medical Services Activities 
Report for the Headquarters 43rd Medical Group show that the 
8th Field Hospital was an assigned unit of the 43rd Medical 
Group, both of which were located in Nha Trang.  The veteran 
has indicated that he served as a medic at the 8th Field 
Hospital Medical Evacuation Unit.  He claimed that he picked 
up the wounded and dismembered remains of soldiers.  The 
extracts show that the 568th Medical Company was deployed 
with combat maneuver elements to provide field army level 
medical service as close to the areas of casualty generation 
as possible.  Nevertheless, for Army of Republic of Vietnam 
Operations, it was noted that the serious head and spinal 
injuries were treated at the 8th Field Hospital.  The 8th 
Field Hospital's involvement is also noted in Operation Dan 
Than-McClain.  The veteran claimed that he was exposed to 
the killings of women and children.  The extracts show that 
the 8th Field Hospital also housed some civilian war cases.  

The veteran claims that he carried small arms back and forth 
between 8th Field Hospital and the 43rd and 44th Battalions.  
The veteran also claims that he carried medical supplies by 
truck to Tuy Hoa and Cam Ranh Bay, during which time he was 
exposed to sniper fire.  In one particular incident, the 
veteran recalled that he and others fired on children they 
suspected were about to throw hand grenades.  
The extracts show that the other units of the 43rd Medical 
Group were located in Tuy Hoa and Cam Ranh and that the 43rd 
Medical Group was a part of the 44th Medical Brigade.  The 
veteran has indicated that as soon as he arrived in Vietnam 
at Bien Hoa Air Base, he was exposed to mortar fire.  He was 
then transferred to Nha Trang ("II Corps") and assigned to 
the 8th Filed Hospital.  He described a stressor event 
occurred when he saw a sergeant from the 5th Special Forces 
brought in after his exposure to a claymore mine.  According 
to extracts of the 1968 Tet Offensive Combat Operations After 
Action Report, supporting forces for the defense of U.S. 
installations in Nha Trang included Headquarters, 5th Special 
Forces Group.  The veteran has reported that while he was 
with the 43rd Medical Group he was on loan to the 254th Dust 
Off, which was located across the road.  During this time, he 
got to know a lot of the guys of the 254th Dust Off, 
including personal acquaintance Lt. Lawrence Gallego.  The 
veteran reported that in September or October 1967, Lt. 
Gallego's helicopter crashed and he drowned in a rice paddy.  
He did not witness the crash, but he was traumatized when he 
received notice of the crash.  The veteran submitted an 
extract from Etched in Stone that noted that a Lt. Lawrence 
Gallego died from a non-hostile helicopter crash.  The 
extracts show that the 254th Medical Detachment was located 
in Nha Trang as well.  The U.S. Army casualty files list 1st 
Lt. Lawrence Gallego as being non-battle dead in October 1967 
due to an air loss, crash-land.

The veteran has indicated that the 1967-1968 Tet Offensive 
was a stressor event.  He indicated that Nha Trang was 
mortared day and night for three days and that he had to 
handle the wounded.  The extracts from the Tet Offensive 
report show that the Battle of Nha Trang occurred during the 
time the veteran was there, January 1968 to February 1968.  
The extracts also show that attacks from enemy fire and 
weaponry occurred steadily throughout the entire battle.  

According to Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Moreover, the Court concluded in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the 
veteran's presence with his unit at the time verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  

The Board notes that the unit records cited by USASCRUR are 
credible independent evidence verifying that the veteran was 
exposed to wounded and dead soldiers and civilians.  The 
records are credible independent evidence that a soldier died 
who was a personal acquaintance of the veteran.  The records 
are also credible independent evidence verifying that the 
veteran's unit was located at the base camp attacked by enemy 
fire.  The mere fact that the veteran was in a unit that was 
stationed at that base "strongly suggests" that he was 
exposed to enemy fire.  See Pentecost and Suozzi, supra.  
Element (3) of 38 C.F.R. § 3.304(f) has therefore also 
arguably been satisfied.  In so concluding, the Board has 
relied heavily on the recently decided Pentecost case, which 
has a fact pattern which is similar to the case at hand.  In 
reversing a Board decision which denied a veteran's claim of 
entitlement to service connection for PTSD, the Court stated:  

" . . . we conclude that the Board erroneously insisted 
that there be corroboration of the veteran's personal 
participation.  In Suozzi, 
the Court rejected such a narrow definition for 
corroboration and 
instructed that "[t]he Secretary, in insisting that 
there be corroboration of every detail including the 
appellant's personal participation . . . , defines 
'corroboration' far too narrowly."
						Pentecost, 16 Vet. App. at 128. 

Consequently, the evidence is sufficient to establish that 
the claimed stressors of exposure to wounded and dead 
soldiers and civilians, the death of a personal acquaintance, 
and exposure to enemy fire and weaponry occurred.  
Additionally, as discussed by the Board at the outset of this 
analysis, there is a clear diagnosis of PTSD and a link 
between the current symptomatology and the claimed in-service 
stressors, established by the medical examiners.  Therefore, 
the veteran meets all three of the criteria of 38 C.F.R. 
§ 3.304(f) for a grant of entitlement to service connection 
for PTSD.  


ORDER

Service connection for post-traumatic stress disorder is 
granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

